After Remand from the Alabama Supreme Court

WISE, Judge.
On November 21, 2001, this Court entered an order dismissing Matthew Ryan Cook’s appeal from the Etowah Circuit Court’s dismissal of his de novo appeal, based on the fact that Cook died before the scheduled trial de novo began. See Rule 43(a), Ala.R.App.P.; Evans v. State, 728 So.2d 1164 (Ala.Crim.App.1998). Thereafter, Cook’s estate petitioned the Alabama Supreme Court for certiorari review of this Court’s dismissal of the appeal. On July 3, 2002, the Alabama Supreme Court remanded the case to this Court with directions that we remand this case to the Etowah Circuit Court with directions that the case be remanded so that the municipal court could vacate Cook’s conviction. See Ex parte Estate of Cook, 848 So.2d 916 (Ala.2002).
Therefore, in accordance with the Supreme Court’s decision in Ex parte Estate of Cook, we remand this case to the Eto-wah Circuit Court with directions that that court remand Cook’s case to the municipal court of the City of Gadsden with directions for the municipal court to vacate Cook’s conviction for driving while under the influence of alcohol.
REMANDED WITH DIRECTIONS. 
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.